~w,..V                                                                                            __ _
'\,c;'-\
                                                                                           ,._,
                    Case 3:19-mj-03537-BGS Document 1 Filed 08/20/19 PageID.1 Page   ~           C1 offf"'6
                                                                            l,[,i::, 1 i ~- 11.~r,
                                                                                             "'""'·         ('!

                                                                            I t .:.-'::'•~-r.T't t~~ t. 0

                                                                                                                                     "'b~




            1
                                                                                         [A~G ;~ 2~19_7
                                                                                        Clt_r                        :--~\\ n\ 1.·e")',_~-Hi
                                                                                    sou111r1,,.J                         ., , i ; i ..~·l':UHNIA
            2                                                                       BY
                                                                                    -      -- ••-,,_A.,__-.-•~ ..-----•-•-"""""r-•...••• ....   •
                                                                                                                                                     ·,: f>UTY
                                                                                                                                                    ........~-•


            3
            4
            5
                                         UNITED STATES DISTRICT COURT
            6
                                       SOUTHERN DISTRICT OF CALIFORNIA
            7
            8
            9     UNITED STATES OF AMERICA,                          Magistrate Case No.: 19MJ3537
                           Plaintiff,                                COMPLAINT FOR VIOLATION OF:
         10
           11            v.                                          Title 18, U.S.C. § 1591 - Sex Trafficking
           1211
           13 II Joseph PRICE,                                   I   of Children
                                Defendant.
           14
         15
                         The undersigned Complainant, being duly sworn, states:
           16
                        On or about and between July 21, 2019 and August 14, 2019, within the Southern
           17
                  District of California, Defendant, Joseph PRICE, in and affecting interstate or foreign
           18
                  commerce, did knowingly recruit, entice, harbor, transport, provide, obtain, and maintain
         19
                  by any means, a person, knowing and in reckless disregard of the fact that that person had
         20
                  not attained the age of 18 years and would be caused to engage in a commercial sex act;
         21
                  in violation of Title 18, United States Code, Sections 1591.
         22
         23 II
         24 II
       25 II
         26 II
       27 II
       28 II
       Case 3:19-mj-03537-BGS Document 1 Filed 08/20/19 PageID.2 Page 2 of 6




 1         And this complaint is based on the attached Statement of Facts, incorporated herein
 2 II by reference.
 3
 4                                        Jessie~
                                          Special Agent
 5
                                          Federal Bureau of Investigation
 6
 7          Sworn to me and subscribed in my presence this   -z,P   day of August, 2019.
 8
 9
10                                          ~
                                          HONORABLE Bernard G. Skomal
11                                        United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
       Case 3:19-mj-03537-BGS Document 1 Filed 08/20/19 PageID.3 Page 3 of 6




 1                                  STATEMENT OF FACTS
 2         On August 13, 2019, the mother of a minor female, aged 15 ("MF"), reported to the
 3 II San Diego Police Department (SDPD) that she had observed her daughter in a vehicle
 411 driven by an unknown male near Euclid Avenue in San Diego, California. According to
 5 llthe MF's mother, she tried to extract her daughter from the vehicle, but the driver of the
 6 II vehicle fled, driving over curbs to escape. She reported that the driver of the car had a
 711 firearm in his lap. Although she did not know the name of the man MF was with, she
 8 II recognized him as an adult male who had previously picked up MF at her home. She further
 9 II stated that she had seen Snapchat1 photographs and videos of her daughter with this same
1O II man. SDPD responded to the incident and took a runaway juvenile report. Later that
11 II evening, MF's mother reported to the San Diego Sheriffs Office (SDSO) that she was able
12 II to use Snapchat to geo-locate her daughter. She provided the address where she believed
13 II her daughter was located, at a home in El Cajon, California. Deputies from SDSO's Alpine
14 Patrol Station searched law enforcement databases and found that it was associated with
15 Joseph PRICE, who was on parole for first degree burglary. MF' smother provided deputies
16 II with the Snapchat photographs ofMF. Due to the provocative nature of those photographs,
1711 Deputies believed that MF might be a victim of sex trafficking. SDSO deputies compared
18 II photographs of PRICE from his California parole records to the photographs provided by
19 II MF's mother and determined that they were the same individual. SDSO and the San Diego
20 II Human Trafficking Task Force (SDHTTF), jointly initiated an investigation in order to
21 II recover MF.
22         On August 14, 2019, at approximately 0630 hours, SDHTTF TFO A. Wells
23 II responded to MF's mother's home in San Diego County following her report that MF might
24 11 have returned to the area. MF was located at a friend's house nearby and was detained for
25 II questioning. PRICE was not with her at the time, but according to MF, PRICE had dropped
26 11 her at the house where she was found earlier that morning before going to work. MF
27
28 11 1 Snapchat is a social media application whereby users can share photos and videos.
                                                 3
        Case 3:19-mj-03537-BGS Document 1 Filed 08/20/19 PageID.4 Page 4 of 6




 1 II assisted TFO Wells in using the geo-location feature of her (MF's) Snapchat account to
 211 track PRICE's location. His location was identified and SDPD responded. PRICE was
 3 II arrested pursuant to California Penal Code 3056 pending further investigation into potential
 4 II violations of his parole. TFO A. Lewis assisted in PRICE's arrest and removed an Apple
 5 II iPhone from his person. TFO Wells used the Emergency Call feature on the iPhone and
 6 II obtained the phone's cellular number of 619-971-6689.
 711       TFO B. McGilvray, using law enforcement databases, located an advertisement
 8 II posted on July 12, 2019, in San Diego, California on the website "megapersonals.com"
 911 offering commercial sex with MF. These advertisements depicted photographs of MF
1O II similar to those contained in her Snapchat photographs and provided the telephone number
1111619-:XXX-7750 as a contact phone number.
12 II      On August 14, 2019, MF was interviewed by TFO Wells and TFO M. Stevens. MF
13 II confirmed that the telephone number 619-XXX-7750 belonged to her until approximately
1411 August 7, 2019. MF identified PRICE as her boyfriend and stated they have been dating
15 II for one month. She claimed that they had been talking, text messaging, and "FaceTiming2"
16 II for the past few months. MF stated that although she initially claimed to PRICE that she
1711 was seventeen years old, MF's mother told PRICE that MF was fifteen. According to MF,
18 II PRICE then had a conversation with MF about her being fifteen, and lying about her age,
19 II and ultimately told her it was ok.
20 II      TFO Wells asked MF about the megapersonals.com advertisement. MF stated that
21 II PRICE had asked her to "do this thing for me," and told her to post the advertisement to
2211 get money for him. According to MF, PRICE requested MF send him some photos of
23 II herself. MF sent PRICE photos of herself, and when "johns" (purchasers of commercial
2411 sex) would text MF in response to her advertisement, PRICE would conduct all text
25 II message negotiations, including pricing, using a texting application "TextNow."
2611 According to MF, PRICE told her, "you are going to go out there and do this," which she
27
28 11 2 Video telephone calls between iPhone users.
                                               4
       Case 3:19-mj-03537-BGS Document 1 Filed 08/20/19 PageID.5 Page 5 of 6




 1 II understood to mean prostitute herself. According to MF, PRICE would pick MF up from
 2 II her mother's house in San Diego County and would then drive her to meet with johns
 3 II elsewhere in San Diego County, often at their homes or in their cars. While she engaged in
 4 II commercial sex with the "johns," PRICE would park down the street and wait.
 5         MF stated that on one particular occasion, when MF did not want to engage in the
 6 II specific sex acts requested by the "john," PRICE hit her (MF) across the face. MF estimated
 7 II she had eleven "dates," or eleven instances in which she provided sex to buyers. MF
 8 11 verified that on ten out of eleven of these "dates" she engaged in some type of sex act; four
 9 11 times engaging in sexual intercourse with the buyer and the remaining six times performing
1O II oral sex on the buyer. The sex buyers always handed her the money, and she would then
11 II give the money to PRICE. In total, MF estimated she earned $7,000 from prostitution. She
12 11 stated that PRICE took all the money.
13         MF provided to TFO Wells the names associated with her social media accounts as
14 II well as those belonging to PRICE. In particular, she stated PRICE's Snapchat screen name
15 II is "King Flow." MF stated that she communicates with PRICE through Instagram and
16 II Snapchat using direct messaging. MF also consented to the download of her cellular
17 II telephone. The phone number associated with that phone, 619-XXX-7750, matched the
18 II telephone number associated with the advertisement on Megapersonals.com posted July
19 1112, 2019.
20         Later that day, TFO Wells performed a logical download of MF's telephone. In
21 II reviewing the downloaded information, the Textnow texting application MF referred to in
22 II her statement was observed. The number associated with the Textnow application was 619-
23 II XXX-3900. Using this phone number, TFOs searched law enforcement databases and
24 II discovered multiple prostitution advertisements, posted to Megapersonals.com from July
25 1121, 2019 to August 6, 2019, that contained photographs of MF, including some that used
26 11 the same photos of MF used in the other advertisement linked to her phone number 619-
27 II XXX-7750. Also located on MF's phone, within her "chats," was a Textnow conversation
28 II with telephone number 619-971-6689 that began on July 27, 2019. The conversation began
                                              5
       Case 3:19-mj-03537-BGS Document 1 Filed 08/20/19 PageID.6 Page 6 of 6




 1 II with the message "king flow new number." Also within the "chats" of MF's phone, MF
 2 II directs a "john" to send her $40 to the account "$kingflowthee," and tells him is an account
 3 II belonging to her uncle. However, based on the name match with PRICE's Snapchat
 411 Account, and the name match with the text message from a number known to belong to
 5 II PRICE, in addition to the statements provided by MF, investigators believe that the "john"
 611 was being directed to send the money to PRICE.
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
